Judgment affirmed, with costs. All concur, except Cunningham, J., who dissents and votes for reversal on the law and for granting a new trial on the ground that the evidence presented a question of fact for the jury as to the negligence of the defendant. (The judgment dismisses the complaint in an action to recover damages for loss of services of, and medical attendance for, plaintiff’s wife, injured by tree falling on automobile in a public highway.) Present — Sears, P. J., Edgcomb, Crosby, Lewis and Cunningham, JJ.